Order filed April 5, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00112-CV
                                   ____________

  LINDA A. STEWART; JOHN GARRETH STEWART, GUARDIAN OF
     THE PERSON OF THE WARD, LINDA ANNETTE STEWART AND
      LEE STEWART, GUARDIAN OF THE ESTATE OF THE WARD,
               LINDA ANNETTE STEWART, Appellants

                                         V.

    BONBROOK PLANTATION COMMUNITY ASSOCIATION, INC.,
                          Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-273574

                                    ORDER

      The notice of appeal in this case was filed February 18, 2022. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before April 15, 2022. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM



Panel Consists of Justices Wise, Poissant and Wilson.